Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the amendment entered on July 22, 2022.
Reasons for Allowance
Claims 1-20 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record is Getchius (USPG 2014/0140149,128 A1) which teach using a matrix to solve for detecting fraud but not at this level of detail “the data store containing historical data and a draft rule set: wherein the p-monitor creates a matrix of each rule in the draft rule set for each historical transaction in the historical data and solves the matrix for each rule score using linear programming, said rule scores copied into a model rule set; and wherein the p-monitor monitors the rail for a new transaction, applying data from the new transaction to the model rule set to produce a new transaction score, and if the new transaction score exceeds a threshold, the p-monitor indicates that the new transaction is fraudulent”.
Regarding claims 1, 11, and 20
Getchius taken individually or in combination with other prior art of record fails to teach or render obvious “the data store containing historical data and a draft rule set: wherein the p-monitor creates a matrix of each rule in the draft rule set for each historical transaction in the historical data and solves the matrix for each rule score using linear programming, said rule scores copied into a model rule set; and wherein the p-monitor monitors the rail for a new transaction, applying data from the new transaction to the model rule set to produce a new transaction score, and if the new transaction score exceeds a threshold, the p-monitor indicates that the new transaction is fraudulent”.
Regarding all other claims:
	Since claims 2-10, and 12-19 are dependent upon claims 1 or 11 respectively, these claims are also found allowable.
Regarding all allowed claims:
The 101 mathematical concepts rejection was dropped due to arguments regarding example 38.
The software per se rejection of claims 1-10 was dropped due a CPU and memory being added to claim 1.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)


/SCOTT S TROTTER/Primary Examiner, Art Unit 3696